DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, 14, 16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein determining, based on said observation reports, whether a predetermined radio positioning support criterion is met by said radio positioning support system, wherein said predetermined radio positioning support criterion corresponds to a number of different radio positioning support signals expected to be observable at at least one position within a coverage area of the radio positioning support system; and - when it is determined that said predetermined radio positioning support criterion is not met by said radio positioning support system, at least partially reconfiguring and/or causing at least partially reconfiguring of said radio positioning support system; Referring to Claim 14, the prior art of record does not disclose nor suggest it be an obvious modification wherein determining, based on said observation reports, whether a predetermined radio positioning support criterion is met by said radio positioning support system, wherein said predetermined radio positioning support criterion corresponds to a number of different radio positioning support signals expected to be observable at at least one position within a coverage area of the radio positioning support system; and - when it is determined that said predetermined radio positioning support criterion is not met by said radio positioning support system, at least partially reconfiguring and/or causing at least partially reconfiguring of said radio positioning support system; Referring to Claim 16, the prior art of record does not disclose nor suggest it be an obvious modification wherein determining, based on said observation reports, whether a predetermined radio positioning support criterion is met by said radio positioning support system, wherein said predetermined radio positioning support criterion corresponds to a number of different radio positioning support signals expected to be observable at at least one position within a coverage area of the radio positioning support system; and - when it is determined that said predetermined radio positioning support criterion is not met by said radio positioning support system, at least partially reconfiguring and/or causing at least partially reconfiguring of said radio positioning support system.
Claims 2-12 and 18-23 are dependent on Claims 1 and 16 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646